Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-14, 16-20 are presented for examination.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, US Patent 6,367,003 (hereinafter Davis) in view of Gu et al., US Patent Application Publication 2020/0184001 (hereinafter Gu), further in view of Tsang et al., US Patent 5,220,206 (hereinafter Tsang).
	Regarding claim 1, Davis teaches:
A device comprising: a processing element, the processing element including a processing device configured to receive a first set of vectors (see e.g. fig. 4B, col. 5 lines 7-17, col. 7 lines 4-24,vector data is received on buses); a hijack control circuit, the hijack control circuit configured to replace the first set of vectors with a second set of vectors in response to detecting that the processing element is idle (see e.g. col. 2 lines 1-7, col. 7 lines 50-64, control is given to the fixed function circuit during idle times); and a processing element control circuit (PECC), the PECC storing a set of values representing the second set of vectors, the set of values retrieved from a data source (see e.g. fig. 6, col. 8 lines 18-31, input samples can be loaded from an external input bus).
	Davis fails to explicitly teach wherein the data source is remote.
	Gu teaches performing multiply-and-accumulate operations on vector data that can be stored remotely (see e.g. para. [0109-10]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Davis and Gu such that the set of values are retrieved from a remote data source. This would have provided the clearly predictable result of obtaining the exact same date merely from a different location.
Davis in view of Gu fails to explicitly teach the detecting that the processing element is idle comprising detecting that a previous output of the processing device is the same as a current output of the processing device.
Tsang teaches that when PHI1 indicates an inactive state, the output of processing device is the same as the previous output (see e.g. col. 9 lines 48-59). That is, when the current and previous output are the same, it is an indicator of inactivity.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Davis, Gu and Tsang to include the detecting that the processing element is idle comprising detecting that a previous output of the processing device is the same as a current output of the processing device. This would have provided a way of quickly detecting that a device is inactive so that it could be used for other processing to more fully utilize resources such as in Davis.
Regarding claim 2, Davis in view of Gu teaches or suggests:
The device of claim 1, the processing device comprising a multiplier, the multiplier configured to multiply a set of vectors (see e.g. Davis col. 7 lines 3-10).
	Regarding claim 3, Davis in view of Gu teaches or suggests:
The device of claim 1, the processing element further comprising: a first multiplexer having an output coupled to an input of the processing device, the first multiplexer including: a first input for receiving the first set of vectors, a second input for receiving the second set of vectors, and a control input connected to the hijack control circuit; a register connected to an output of the processing device; and a second multiplexer, the second multiplexer including: a first input for receiving an output of the first multiplexer, a second input for receiving an output of the register, and a control input connected to the hijack control circuit (see e.g. Davis figs. 8A-B).
Regarding claim 4, Davis in view of Gu teaches or suggests:
The device of claim 1, an output of the processing device connected to an input of the processing element control circuit (see Davis e.g. fig. 8B).
Regarding claim 6, Davis in view of Gu and Tsang teaches or suggests:
The device of claim 1, the hijack control circuit including a register and a comparator circuit, wherein the register receives the first set of vectors; and the comparator circuit has a first input for receiving the first set of vectors and a second input connected to an output of the register, an output of the comparator circuit comprising a signal causing the processing element to replace the first set of vectors with a second set of vectors (see e.g. Davis col. 2 lines 1-7, col. 7 lines 50-64, Tsang col. 9 lines 48-59).
Regarding claim 7, Davis in view of Gu teaches or suggests:
The device of claim 1, the first set of vectors comprising a set of outputs from a layer of a neural network (see e.g. Gu para. [0039]).
	Regarding claim 8, Davis in view of Gu teaches or suggests:
The device of claim 1, the PECC configured to receive a signal from the hijack control circuit indicating that the processing element is idle and provide the second set of vectors in response to receiving the signal (see e.g. Davis col. 2 lines 1-7, col. 7 lines 50-64).
Regarding claim 9, Davis in view of Gu teaches or suggests:
The device of claim 8, the PECC further configured to select the second set of vectors from a table of vectors stored by the PECC (see e.g. Gu para. [0040]).
Regarding claim 10, Davis in view of Gu teaches or suggests:
The device of claim 9, the PECC further configured to insert an output value associated with the second set of vectors into the table and upload the output value to the remote data source (see e.g. Gu para. [0040], [0044], [0109-10]).
Claims 11-14, 16-20 are rejected for reasons corresponding to those given above for claims 1-4, 6-10.







Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
	Applicant argues a lack of teaching or suggestion of “the detecting that the processing element is idle comprising detecting that a previous output of the processing device is the same as a current output of the processing device”.
Examiner respectfully disagrees. In response to Applicant's argument, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art, when looking at the combination of references, would certainly recognize that idling/inactivity can be detected by a lack of change in output, such as due to an inactive clock signal described in Tsang.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/           Primary Examiner, Art Unit 2183